Exhibit 10.24

 

FIRST AMENDMENT TO

“AS-IS” AGREEMENT FOR PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO “AS-IS” AGREEMENT FOR PURCHASE AND SALE (“Amendment”) is
made and entered into, effective as of June 21, 2012, by and between Ridge Rock
Partners, LLC, a Florida limited liability company (“Seller”), and Jagged Peak,
Inc., a Nevada corporation (“Buyer”).

 

WHEREAS, Buyer and Seller entered into that certain “As-Is” Agreement for
Purchase and Sale, for that certain real property located at 1701 3rd Avenue
South, St. Petersburg, Florida 33712, having an Effective Date of May 14, 2012
(the “Agreement”); and

 

WHEREAS, Buyer and Seller desire to revise the Purchase Price and Closing Date,
upon the terms and conditions below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.     Recitals; Capitalized Terms. The recitals set forth above are true and
correct, and are incorporated herein by reference. To the extent not otherwise
defined or revised herein, all capitalized terms in this Amendment shall have
the meaning previously ascribed to such terms in the Agreement.

 

2.     Purchase Price. Section 2 of the Agreement is revised to: (i) provide
that the Purchase Price shall be Three Million Dollars ($3,000.000.00); and (ii)
delete all references to “Seller Financing” (including any other reference
thereto in the Agreement).

 

3.       Closing. Section 3 of the Agreement is revised to provide that the
Closing Date shall be on or before June 29, 2012.

 

4.      Counterpart Execution. This Amendment may be executed in multiple
counterparts, and notwithstanding that all of the parties do not execute the
same counterpart, each executed counterpart shall be deemed an original, and all
such counterparts together shall constitute one and the same Amendment binding
all of the parties hereto. Signature and acknowledgment pages, if any, may be
detached from the counterparts and attached to a single copy of
this Amendment to physically form one document.  Electronic or facsimile copies
of this Amendment fully executed shall be deemed an original for all purposes
and the parties hereto waive the “best evidence” rule or any similar law or rule
in any proceeding in which this Amendment is be presented as evidence.

 

5.      Ratification. Except to the extent expressly modified by this Amendment,
the Agreement remains unmodified and in full force and effect, and shall not be
deemed to have expired or been terminated at any time prior to this Amendment

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment to be executed
by their duly authorized officers, or individually, as applicable, as of the day
and year set forth below.

 

SELLER:

Ridge Rock Partners, LLC,

a Florida limited liability company

 

By:_________________________________

      Paul Demirdjian, Managing Member

      Date: June ___, 2012

 

By:_________________________________

      Andrew J. Norstrud, Managing Member

      Date: June ___, 2012

BUYER:

Jagged Peak, Inc.,

a Nevada corporation

 

By:________________________________

     Paul Demirdjian, President

     Date: June ___, 2012

 

 

1